COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         In re Barbara Latham, et al., relators

Appellate case number:       01-18-00649-CV

Trial court case number:     456,059

Trial court:                 Probate Court No. 2 of Harris County

       Relators, Barbara Latham, et al., filed an amended petition for a writ of mandamus
seeking to vacate the Honorable Mike Wood’s May 30, 2018 order for fees, sanctions and
contempt and the August 7 and 30, 2018 orders to show cause, and to vacate all orders as
void or to disqualify himself and take no further actions to enforce these orders. Pursuant
to Texas Rule of Appellate Procedure 7.2(b), the Court “must abate[s] the [original]
proceeding to allow the successor to reconsider the original party’s decision.” TEX. R. APP.
P. 7.2(b). The petition is abated and remanded.

       (1)     Within 15 days of the date of this order, relators are directed to obtain a
               hearing date, if necessary, from the trial court coordinator and to notify all
               parties of such date. The hearing shall be set for a date no later than 30 days
               after the date of this order. The trial court coordinator shall advise the Clerk
               of this Court of the hearing date as soon as it is set; and
       (2)     Within 40 days of the date of this order, the district clerk is directed to file a
               supplemental clerk’s record and reporter’s record, if any, with the ruling by
               the successor, the Honorable Michael Newmann.

      This case is abated, treated as a closed case, and removed from this Court’s active
docket. This original proceeding will be reinstated on this Court’s active docket when the
successor respondent has reconsidered the original respondent’s decisions and either party
informs the Clerk of this Court of the ruling(s) with a certified copy of the order(s). This
Court will also consider a motion to reinstate by either party.

      It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes___________
                    Acting individually  Acting for the Court
Date: ___January 3, 2019______